Citation Nr: 0334399	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran is entitled to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether VA properly reduced the evaluation assigned post-
traumatic and mechanical low back pain from 10 percent to 
zero percent.

3.  Whether the veteran is entitled to an increased 
evaluation for post-traumatic and mechanical low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1990 to July 
1994.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

The Board notes that, according to a VA Form 8 (Certification 
of Appeal) dated June 2002, the RO has characterized the 
issues on appeal as entitlement to service connection for 
PTSD and entitlement to an increased rating for a back 
disability.  For the reason that follows, the Board has 
recharacterized the issues on appeal to include whether VA 
properly reduced the evaluation assigned the veteran's low 
back disability from 10 percent to zero percent.  

The veteran in this case never filed a claim for an increased 
evaluation for his low back disability.  Rather, after 
undergoing a periodic examination, which VA conducts for the 
purpose of determining whether a disability has improved, the 
RO reviewed the report of that examination and determined 
that the evaluation assigned the veteran's back disability 
should be reduced to zero percent.  After effectuating that 
reduction in a rating decision dated June 2001, the veteran 
filed a notice of disagreement with the RO's action.  
Thereafter, in a written statement received in July 2001, the 
veteran indicated that his back disability had worsened since 
the last rating, thereby intimating that he not only 
disagreed with the RO's reduction of the 10 percent 
evaluation assigned his back disability, but also sought an 
evaluation in excess of 10 percent for that disability.  In 
response to these statements, the RO issued a statement of 
the case, which addressed only one of the aforementioned 
issues.  Therein, the RO cited the regulations pertaining to 
increased rating claims.  It did not cite the regulations 
pertinent to the issue initially appealed; that is, whether 
the RO's June 2001 rating reduction was proper.  

Despite the fact that the RO did not fully prepare for 
appellate review the issue of whether the June 2001 rating 
reduction was proper, the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Rather, due to the Board's favorable decision 
with regard to that claim, explained below, any error that 
results from a failure to remand the claim for further 
procedural development is harmless as it does not affect the 
merits of the veteran's claim or the veteran's substantive 
rights related thereto.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. 
§ 20.1102 (2003).

The Board also notes that, in a written statement received in 
July 2001, the veteran raised claims of entitlement to 
service connection for a right knee disorder and an increased 
evaluation for a left knee disorder.  Thereafter, in a 
deferred rating decision dated February 2002, the RO 
indicated that it planned to address these raised issues.  
However, the status of those issues is unclear.  Accordingly, 
the Board refers this matter to the RO for appropriate 
action.

The Board addresses the issues of whether the veteran is 
entitled to service connection for PTSD and whether he is 
entitled to an increased evaluation for post-traumatic and 
mechanical low back pain in the Remand section of this 
decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  The 10 percent evaluation assigned the veteran's low back 
disability had been in effect for less than five years when 
the RO reduced that evaluation to zero percent.

3.  A VA examination report dated December 2000 disclosed 
some improvement in the veteran's low back disability, but 
not such improvement that the disability should have been 
considered nondisabling.

4.  At the time the RO reduced the evaluation assigned the 
veteran's low back disability from 10 percent to zero 
percent, the disability was causing complaints of pain and 
slight limitation of motion of the lumbar spine.


CONCLUSION OF LAW

VA improperly reduced the evaluation assigned post-traumatic 
and mechanical low back pain from 10 percent to zero percent.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344(c), 4.13, 4.71a, Diagnostic Codes 
5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether VA properly reduced the 
evaluation assigned the veteran's post-traumatic and 
mechanical low back pain from 10 percent to zero percent.  In 
a rating decision dated June 2001, the RO denied the veteran 
this benefit.  Thereafter, the veteran appealed the RO's 
decision.     

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Since then, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In this case, when the VCAA was enacted, the veteran's claim 
was pending before VA.  The VCAA is thus applicable to this 
appeal.  See VAOGCPREC 7-03.  As previously indicated, it 
does not appear that the RO has fully complied with the 
notification and assistance provisions of the VCAA.  However, 
the Board may proceed in adjudicating this claim for the 
reason noted in the Introduction section of this decision, 
and because, during the pendency of this appeal, the RO took 
the following action.  

First, in a letter dated November 2001, the RO informed the 
veteran of the change in the law and indicated that it was 
developing and would reconsider his claim pursuant thereto.  
In its letter, the RO acknowledged the veteran's pending 
claims and instructed the veteran to submit any additional 
medical evidence he wished to have considered in connection 
with those claims.  The RO indicated that it would obtain 
this evidence on the veteran's behalf if he provided 
sufficient information to do so, but clarified that it was 
ultimately the veteran's responsibility to submit the records 
to VA.  The RO advised the veteran to file the requested 
evidence within 60 days, but also indicated that it would 
consider all evidence received within the year in support of 
the veteran's appeal.  

Recently, the United States Court of Appeals for the Federal 
Circuit found that the "not less than 30-day period" 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
notification letter was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for a response.  Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010, slip op. at 18 
(Fed. Cir. Sept. 22, 2003) (invalidating 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate a claim 
based on the evidence of record at the end of the 30 day 
period post-VCAA notice, as inconsistent with 38 U.S.C. § 
5103(b)(1)).  In this case, even though the November 2001 
letter might have been misleading in that it referred to a 
response period of 60 days, it was not detrimental to the 
veteran as he was also advised of the one-year response 
period.  It appears that the veteran understood that he had a 
year during which to file evidence in support of his appeal 
as he submitted additional written statements and underwent 
additional VA examinations after the 60-day period had 
expired.  In addition, after the RO sent the notice, a full 
year passed without the veteran's claim being decided on 
appeal.

Second, the RO notified the veteran of most of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio, 10 Vet. App. at 183.  For 
instance, in a letter dated April 2001, the RO asked the 
veteran to submit medical evidence showing that his back 
disability had not improved.  In addition, in rating 
decisions dated March 2001 and June 2001, letters notifying 
the veteran of those decisions, and a statement of the case 
issued in February 2002, the RO informed the veteran of the 
evidence it had obtained and considered in support of his 
appeal and the evidence still needed to substantiate his 
claim, cited the regulations involving VA's duties to notify 
and assist, and provided the veteran an opportunity to submit 
additional evidence and to present additional argument in 
support of his claim.  

As indicated in the Introduction section of this decision, in 
notifying the veteran of the information needed to support 
his claim, the RO did not characterize the claim properly, or 
provide the veteran the law and regulations pertinent to 
rating reductions in the statement of the case.  However, due 
to the Board's favorable decision, explained below, any error 
that results from a failure to remand this claim to correct 
this procedural defect is harmless.  Bernard, 4 Vet. App. at 
392-94.  

Third, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including VA 
treatment records.  In addition, the RO developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  In December 2000, the RO afforded the 
veteran a VA examination, during which an examiner discussed 
the severity of the disorder at issue in this appeal.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition, the Board may now proceed in 
adjudicating the claim on its merits. 


II.  Analysis of Claim

The basic facts in this case are not in dispute.  In July 
1997, the RO granted service connection for post traumatic 
and mechanical low back pain and assigned a 10 percent 
evaluation, effective from November 7, 1996.  This evaluation 
remained in effect for approximately four years, when in 
December 2000, the veteran underwent a VA spine examination.  
Based on the findings of that examination, the RO, in a 
rating decision dated March 2001, proposed to reduce the 
evaluation assigned the veteran's low back disability to zero 
percent.  In a letter dated April 2001, the RO notified the 
veteran of the proposed reduction.  The RO effectuated this 
reduction, effective September 1, 2001, in a rating decision 
dated June 2001.  

The veteran seeks restoration of the 10 percent evaluation 
that the RO assigned his low back disability from November 
1996 to September 2001.  He contends that, because his low 
back disability never improved, and in fact, worsened, during 
the critical time period, the RO improperly reduced his 
disability evaluation.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2003).  In this case, 
in considering a possible reduction in the evaluation 
assigned the veteran's low back disability, the RO satisfied 
these procedural requirements.  Specifically, it issued a 
rating decision in March 2001 proposing such a reduction and 
this rating decision set forth the material facts and reasons 
for the proposed reduction.  Therein, the RO explained that 
the report of the December 2000 VA examination revealed 
essentially normal physical findings with no evidence of the 
symptoms required under the rating schedule to establish 
entitlement to a 10 percent disability evaluation.  As well, 
the RO cited 38 C.F.R. 
§ 3.105(e), which indicated that the veteran had 60 days to 
submit evidence to show that his compensation payments should 
be continued rather than reduced.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(i)(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires. 38 C.F.R. § 
3.105(i)(2)(i).  The RO also satisfied these requirements by 
providing the veteran 60 days from March 2001 to submit 
additional evidence, notifying the veteran of the actual 
reduction in June 2001, and allowing a 60-day period to 
expire before assigning the reduction an effective date of 
September 1, 2001.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulation, 38 C.F.R. § 3.344 
(2003).  Under C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 10 percent evaluation assigned the veteran's low back 
disability to zero percent, the RO reduced an evaluation that 
had been in effect for less than five years, since November 
1996.  Therefore, section (c) is applicable.  Under 38 C.F.R. 
§ 3.344(c) (2003), reexaminations disclosing improvement of a 
condition warrant a reduction in the evaluation assigned the 
condition.

To determine whether the veteran's December 2000 examination 
disclosed improvement in his low back disability such as to 
warrant a reduction in the assigned evaluation, it is 
necessary to review VA's Schedule for Rating Disabilities 
(rating schedule) as then in effect.  This rating schedule 
sets forth the criteria for evaluating that disability.  

When the RO initially granted the veteran service connection 
for his low back disability in July 1997, it assigned that 
disability a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1997).  That code provided that a zero 
percent evaluation was assignable for lumbosacral strain with 
slight subjective symptoms only.  A 10 percent evaluation was 
assignable for lumbosacral strain with characteristic pain on 
motion.  A 10 percent evaluation was also assignable for 
slight limitation of motion of the lumbar spine under 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1997).

The RO based its initial assignment of the 10 percent 
evaluation on findings and diagnoses noted in the veteran's 
service medical records, post-service VA outpatient treatment 
records, and a report of VA general medical examination 
conducted in January 1997.  This evidence reveals that, in 
service, during two visits in February 1994, the veteran 
reported low back pain.  X-rays of the lumbar spine were 
negative.  An examiner found mild tenderness to palpation 
over the L3-L4 area, but no limitation of motion, muscle 
spasm, or other abnormalities.  He diagnosed mechanical low 
back pain.  

Post-service, during an outpatient visit in November 1996, an 
examiner diagnosed chronic back pain.  X-rays were normal.  
During the January 1997 VA examination, the veteran again 
reported low back pain.  The examiner found a possible 
accentuation of the curvature of the lumbar spine and 
possible mild tightness of the paravertebral muscles, but no 
spasm.  He also found full range of forward flexion, but 
limitation of extension from 0 to 10 degrees (normal being 
from 0 to 35 degrees), side bend from 0 to 20 degrees on the 
right and from 0 to 25 degrees on the left (normal being 0 to 
40 degrees), and rotation from 0 to 15 degrees on the right 
and from 0 to 25 degrees on the left (normal being 0 to 35 
degrees).   The examiner referred to the x-rays taken in 
November 1996, and diagnosed post-traumatic and mechanical 
low back pain.  

The RO based its reduction of the 10 percent evaluation 
assigned the veteran's low back disability on a report of a 
VA spine examination conducted in December 2000.  During this 
examination, the veteran again reported back pain that 
necessitated medication and worsened during monthly flare-ups 
caused by lifting and bending.  X-rays were negative.  
Initially, an examiner found no abnormalities of the low back 
and diagnosed chronic lumbar sprain.  However, when the 
veteran underwent range of motion testing at the physical 
therapy department, another examiner found limitation of 
motion, including forward flexion from 0 to 85 degrees 
(normal being 0 to 95 degrees), extension from 0 to 25 
degrees (normal being from 0 to 35 degrees), side bend from 0 
to 20 degrees bilaterally (normal being 0 to 40 degrees), and 
rotation from 0 to 35 degrees on the right and from 0 to 30 
degrees on the left (normal being 0 to 35 degrees).   

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2003).  
The examinations at issue in this case appear comparably 
thorough, the same functions of the veteran's low back having 
been tested and similar terminology having been used in 
describing the impairment caused by the low back disability.  

Pursuant to the criteria set forth above, the December 2000 
reexamination upon which the RO relied in reducing the 
evaluation assigned the veteran's low back disability from 10 
percent to zero percent disclosed some improvement in that 
disability.  For instance, during the December 2000 
examination unlike the January 1997 examination, the examiner 
did not objectively confirm the veteran's report of back 
pain, or note curvature of the lumbar spine, or tightness of 
the paravertebral muscles.  Moreover, the veteran's ability 
to extend, side bend and rotate his lumbar spine improved.  
However, this improvement was not so extensive that it 
rendered the veteran's low back disability nondisabling.  
Rather, as of December 2000, the disability was still causing 
slight limitation of motion, including with regard to range 
of flexion (previously noted to be normal), and range of 
extension, side bends and rotation.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1997), such limitation of motion 
warranted the continuance, rather than a reduction, of the 10 
percent evaluation that was assigned the veteran's low back 
disability.  

The Board has undertaken a thorough review of all the medical 
evidence of record that was available to the RO at the time 
it effectuated the rating reduction at issue.  Based on that 
review, the Board concludes that the RO improperly reduced 
the evaluation assigned the veteran's post-traumatic and 
mechanical low back pain from 10 percent to zero percent.  
The veteran's claim for restoration of the 10 percent 
evaluation must therefore be granted.


ORDER

The reduction in the 10 percent evaluation assigned the 
veteran's low back disability not having been proper, 
restoration of that evaluation is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

The veteran also claims that he is entitled to an increased 
evaluation for his low back disability and that he should be 
granted service connection for PTSD.  Additional development 
is necessary before the Board can decide these claims.

First, while the veteran's claim was pending before the 
Board, the criteria for rating spine disabilities were 
amended.  See 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003).  
Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the law or regulation may not be 
applied retroactively.  38 U.S.C.A. § 5110(g) (West 2002).  
VA has not yet had the opportunity to inform the veteran of 
the amendment, cite the amended regulation in a supplemental 
statement of the case, or consider the veteran's claim for an 
increased evaluation pursuant thereto.  Such action should be 
taken on Remand.

Second, as previously indicated, under 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), VA is obligated to notify an 
appellant and his representative of the evidence needed to 
substantiate a claim and to assist an appellant in obtaining 
and developing that evidence.  With regard to VA's duty to 
notify, the Court of Appeals for Veterans Claims has held 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, specifically require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  Quartuccio, 16 Vet. App. at 183.  In this 
case, VA previously notified the veteran of the evidence 
needed to substantiate his claim under the former criteria 
for rating spine disabilities and indicated who was 
responsible for submitting such evidence.  VA has not yet 
done so with regard to the revised criteria.  On Remand, VA 
should ensure compliance with these notification 
requirements.    

Third, the law provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In 
this case, the veteran has asserted that his low back 
disability has worsened.  In light of this fact, and because 
the rating criteria for spine disabilities have changed, 
another examination is necessary.  VA conducted the last 
examination approximately three years ago, before the change 
in the rating criteria, and during that examination, the 
examiner did not address the effect of the reported flare-ups 
of low back pain on the veteran's ability to function.  
Accordingly, VA should afford the veteran another VA spine 
examination for the purpose of determining the nature and 
extent of the veteran's service-connected back disability and 
the underlying pathology for his mechanical low back pain.  

Fourth, the veteran asserts that he developed PTSD as a 
result of stressors experienced while stationed in the 
Persian Gulf and at Fort Bragg.  Physicians have diagnosed 
the veteran with PTSD and linked that disease to some of his 
reported stressors, but the stressors have not been verified.

The veteran's alleged stressors include: (1) getting a taste 
of combat when the air war in the Persian Gulf began; (2) 
witnessing the interception of scud missiles overhead; (3) 
having reactions to white pills he was required to take; (4) 
witnessing the aftermath of combat, including dead bodies of 
women, children, and Iraqi troops; (5) seeing skeletons in a 
bus and a man whose face was partially blown off hanging out 
of the front window of that bus; (6) smelling burnt flesh; 
(7) witnessing wild dogs eating dead bodies; (8) having to 
drive over dead Iraqi troops when moving to different 
positions; (9) as part of a convoy, being shot at and feeling 
a round pass close to his head; (10) later learning that the 
round was friendly fire; (11) while riding in a 2.5 ton 
truck, experiencing an attempted drive by shooting; (12) 
being in close proximity to enemy bunkers that contained 
nerve gas; (13) in February 1991, driving into an abandoned 
minefield; (14) on or about March 4, 1991, being with his 
unit near Khamisiyah and coming under fire; (15) once 
returning to Fort Bragg, on August 25, 1991, parachute 
jumping with Steve Yanninick, a friend, who injured himself 
and caused the veteran to develop a feeling of impending 
doom; (16) on March 23, 1994, going to Pope Air Force Base 
with other troops to test new equipment and witnessing a 
major aircraft explosion, the subsequent death of multiple 
people, and the stacking of their bodies; (17) witnessing 
members of the 82nd burn to death in a plane in North 
Carolina (the Board is unclear whether this is the same 
stressor as number 16); and (18) being forced to jump under 
hazardous conditions with others who hurt themselves and lost 
limbs (the Board is unclear whether this is the same stressor 
as number 15). 

There is some variation in the descriptions of the claimed 
stressors the veteran has provided, combat-related and 
otherwise.  Moreover, with regard to most of the stressors 
noted above, including numbers 2, 3, 5 through 8, 10 through 
13, 17 and 18, the veteran has not provided sufficiently 
detailed information so that VA can attempt to verify that 
those stressors actually occurred.  Rather, he has described 
what would be considered as general combat-related and 
noncombat-related incidents.  Accordingly, on Remand, VA 
should contact the veteran and request him to submit more 
detailed stressor statements.

With regard to the remainder of the stressors, the RO has 
attempted to verify only five (numbers 1, 4, 9, 15, and 16) 
and has received a response from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) regarding only 
one (number 16).  Since the RO's attempt, the veteran and a 
fellow serviceman have submitted written statements that 
provide additional details regarding some of the stressors 
the RO did not attempt to verify, or about which USASCRUR has 
not yet responded.  

Specifically, during a VA mental disorders examination 
conducted in September 1997, and in a written statement 
submitted in January 1998, the veteran indicated that on 
August 25, 1991, he and a friend, Steve Yanninick, were 
ordered to jump at Sicily Drop Zone on Fort Bragg Military 
Reservation.  At the time, they were part of HSB 1/1319th 
AFAR 82nd Airborne.  The jump resulted in injuries to the 
veteran's friend, including a broken pelvis and a ruptured 
bladder, and caused the veteran to experience impending doom.  
The RO previously attempted to verify this alleged stressor, 
but USASCRUR never responded to the RO's inquiry.  Due to the 
fact that a physician linked the veteran's PTSD symptoms to 
this alleged stressor, on Remand, VA should make another 
effort to verify that it occurred.

In addition, in written statements received in August 2001, 
the veteran and a fellow serviceman indicated that on March 
4, 1991, when they were stopped near Khamisiyah (the fellow 
serviceman under a bridge and the veteran out in the open), 
they came under enemy fire.  Shelling allegedly lasted all 
day and night.  At the time, the veteran was serving with the 
HSB 1/319th, a unit that provided artillery support to the 
fellow serviceman's 3/505th Parachute Infantry unit.  After 
the incident, they were informed that the explosions were 
caused by friendly engineers blowing up weapons bunkers, but 
they believed they were receiving enemy fire.  In addition, 
the veteran and fellow serviceman reported that on January 
17, 1991, they witnessed the interception of scud missiles in 
the skies over Riyadh, Saudi Arabia, activity that 
necessitated the usage of white, anti-nerve agent, "test" 
pills.  Subsequently, at some point from February 24, 1991 to 
March 3, 1991, while driving down a highway, they also 
witnessed the charred remains of Iraqi soldiers and innocent 
bystanders being chewed on by dogs.  The veteran and his 
fellow serviceman were in the same units at the time these 
incidents occurred.  The RO has not yet attempted to verify 
these alleged stressors.  Due to the fact that a physician 
linked the veteran's PTSD symptoms to these alleged 
stressors, on Remand, VA should make such an effort.

Any additional information the veteran provides might aid 
USASCRUR in its effort at verification.  Therefore, on 
Remand, VA should request such information and forward it and 
the information noted above to USASCRUR for review.    

This case is REMANDED for the following development:

1.  VA must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
informing the veteran of the provisions 
governing ratings of spine disabilities 
and of the evidence needed to support his 
claim for an increased evaluation, and 
indicating which evidence VA will develop 
and which evidence the veteran must 
furnish.  

2.  VA should contact the veteran and ask 
him to submit more detailed written 
statements regarding the stressors 
discussed above and numbered as 2, 3, 5 
through 8, 10 through 13, 17 and 18.  
These statements should include the dates 
the stressors occurred, the places where 
they occurred, the unit to which the 
veteran was assigned at the time, and the 
full names of individuals who were 
involved.  VA should advise the veteran 
that if he does not provide sufficiently 
detailed stressor information with regard 
to the stressors noted, the RO may not be 
able to verify that they occurred.

3.  After receiving the veteran's written 
statements, VA should pursue all 
reasonable avenues of development in an 
attempt to verify the stressors reported 
by the veteran and noted above, including 
contacting USASCRUR for those stressors 
where the veteran has provided sufficient 
information, and all other appropriate 
authorities and requesting those 
authorities to send to VA the veteran's 
unit histories and any other pertinent 
service documentation.  

4.  If VA receives information confirming 
the occurrence of an alleged in-service, 
it should prepare a report to this 
effect, which details the nature of the 
specific stressor or stressors 
established by the record.  If VA 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

5.  If VA finds that at least one of the 
alleged stressors actually occurred, it 
should afford the veteran a psychiatric 
examination.  The purpose of this 
examination is to obtain an opinion as to 
whether the veteran currently has PTSD as 
the result of the verified stressor.  VA 
should forward the claims file and a copy 
of its stressor report to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: (1) identify all 
psychiatric disorders present; and (2) 
opine whether it is at least as likely as 
not that the veteran's PTSD, to the 
extent it is present, is related to the 
veteran's period of active service, 
specifically, to a verified in-service 
stressor.  The RO should advise the 
examiner that he may not rely upon any 
unverified stressors in determining 
whether the veteran's in-service 
experiences were of sufficient severity 
to support a diagnosis of PTSD.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.   

6.  VA should schedule the veteran a VA 
examination of his service-connected 
post-traumatic and mechanical low back 
pain, which includes identification of 
the underlying pathologic process to 
account for the veteran's complaints of 
pain.  The purpose of this examination is 
to evaluate the severity of that 
disability under the former and revised 
criteria for rating back disabilities.  
VA should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 
(1) record all current complaints and 
pertinent clinical findings associated 
with the veteran's service-connected low 
back disability, including arthritis of 
the lumbar spine, if appropriate; (2) 
identify the underlying pathological 
process responsible for the veteran's 
complaints of pain; and (3) describe in 
detail the extent of any functional loss 
caused by that disability, including on 
range of motion testing.  The veteran's 
range of back motion should be fully 
reported in degrees.  The examiner should 
provide detailed rationale, with specific 
references to the record, for his 
opinion.  

7.  VA should then review the examination 
reports to ensure that they comply with 
the previous instructions.  With regard 
to the report of the VA spine 
examination, VA should ensure that the 
examiner recorded sufficient findings to 
rate the veteran's back disability under 
both the former and revised criteria.  If 
either report is deficient in any regard, 
the RO should undertake immediate 
corrective action.

8.  Thereafter, the RO should readjudicate 
the veteran's claims based on all of the 
evidence of record, and with regard to the 
claim for an increased evaluation, 
pursuant to the former and revised 
criteria for rating spine disabilities.  
If the RO denies either benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 


other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



